UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1565


ANDREW U.D. STRAW,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF STATE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:19-cv-02294-ELH)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew U.D. Straw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew U.D. Straw appeals the district court’s order granting summary judgment

to the Defendant on Straw’s complaint alleging discrimination and violations of due

process. We have reviewed the record and found no reversible error. Accordingly, we

affirm for the reasons stated by the district court.      Straw v. U.S. Dep’t of State,

No. 1:19-cv-02294-ELH (D. Md. May 14, 2020). Although we recognize that no response

brief was filed, the Appellee was not required to file a response brief. 4th Cir. R. 34(b).

Accordingly, we deny Straw’s motion for judicial notice and default judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2